Citation Nr: 0831337	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
including neuropathy and peeling of skin on the hands, due to 
exposure to Agent Orange.

2.  Entitlement to service connection for a skin condition, 
including neuropathy and peeling of skin on the hands, due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  A January 1999 rating decision denied a claim for service 
connection for a skin rash of the hands, claimed as a result 
of exposure to herbicides.

2.  An August 2002 rating decision denied a claim for service 
connection for a skin rash of the hands, claimed as a result 
of exposure to herbicides.

3.  Evidence received since the August 2002 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a skin condition, 
including neuropathy and peeling of skin on the hands, due to 
exposure to Agent Orange.

4.  The veteran's bilateral carpal tunnel entrapments and 
peripheral neuropathy of his hands are etiologically related 
to service, due to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a skin condition, including 
neuropathy and peeling of skin on the hands, due to exposure 
to Agent Orange.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).

2.  The veteran's skin condition, including neuropathy and 
peeling of skin on the hands, was incurred as a result of his 
active military service, due to exposure to Agent Orange.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for a skin 
condition was denied by the RO in a January 1999 rating 
decision.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.  Similarly, an August 2002 
rating decision denied service connection for a skin rash of 
the hands, claimed as a result of exposure to herbicides.  
The veteran was notified of this decision by a letter dated 
in August 2002.  He did not appeal this decision, which also 
became final.  In May 2005, the veteran submitted a request 
to reopen his claim for service connection for a skin 
condition, including neuropathy and peeling of skin on the 
hands, due to exposure to Agent Orange. 

In the August 2006 statement of the case, it appears that the 
RO reopened the veteran's claim for service connection for a 
skin condition and denied the claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a skin condition, including neuropathy 
and peeling of skin on the hands, due to exposure to Agent 
Orange.  Insofar as the veteran's claim has been reopened, 
the veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


The January 1999 rating decision denied the veteran's claim, 
partly on the basis that there was no medical nexus between 
the veteran's skin condition and his military service.  The 
August 2002 rating decision denied that claim on the basis 
that the available scientific and medical evidence did not 
support a conclusion that the condition at issue was 
associated with herbicide exposure, and on the basis that 
there was no link between the veteran's current complaints 
and any disease or injury in service.  The newly submitted 
evidence includes an August 2006 VA medical opinion linking 
the veteran's skin condition with Agent Orange exposure 
during service.  For the purpose of establishing whether new 
and material evidence has been received, the credibility of 
the evidence, but not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the August 2006 opinion links the veteran's current skin 
condition with his military service, the Board finds that 
this evidence is material to the veteran's claim.  And, as 
the RO previously denied the claim partly on the basis that 
the veteran did not show there was a medical nexus linking 
his skin condition to service, it relates to an unestablished 
fact necessary to substantiate the claim.  Therefore, this 
evidence is both new and material, and the veteran's claim 
for entitlement to service connection for a skin condition, 
including neuropathy and peeling of skin on the hands, due to 
exposure to Agent Orange is reopened.

Service Connection

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The veteran contends that he was exposed to Agent Orange 
while in service, which led to the development of a skin 
condition on his hands.  The veteran asserts that under the 
presumption provided by 38 C.F.R. § 3.309(e), he should be 
afforded presumptive service connection for his skin 
condition, including neuropathy and peeling of skin on the 
hands, due to exposure to Agent Orange.  He also argues that 
in lieu of presumptive service connection, he is entitled to 
direct service connection for his skin condition, due to 
Agent Orange.   

As an initial matter, the Board notes that the veteran's DD 
214 and personnel records indicate he was an aircraft 
mechanic who served a tour of duty in Vietnam from April 13 
or 14, 1969 to March 31 or April 1, 1970.  Thus, the veteran 
has the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), 
and the presumption of exposure to herbicides agents under 
38 C.F.R. § 3.307 does apply.  However, the Board finds that 
the veteran's diagnosed chronic peripheral neuropathy is not 
a listed disease associated with exposure to certain 
herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Contrary 
to the definition as provided in Note 2, the veteran's 
peripheral neuropathy was not resolved within two years of 
the date of onset.  Treatment records and testimony from the 
veteran's May 2008 hearing show that the veteran was 
diagnosed with peripheral neuropathy in August 2005 and 
continues to suffer from peripheral neuropathy.  Thus, 
although the veteran is presumed to have been exposed to 
certain herbicide agents, he cannot be presumptively service 
connected for peripheral neuropathy because it is not a 
disease found to be associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.

Service treatment records show that the veteran was treated 
for various skin problems.  Very late in September 1968, the 
veteran was seen for cellulitis of the right cheek, which was 
treated with penicillin.  The next day, he was seen for a 
swollen right eye and right cheek, which was considered to be 
poison ivy, and he was referred to the dermatology clinic, 
which noted in early October 1968 that his dermatitis was 
greatly improved.  Records in July and August 1970 refer to 
poison ivy on the legs.  There is a notation of dyshydrosis 
in early September 1970, but the notation does not contain 
further details concerning this.  There is also a notation of 
seborrheic dermatitis in October 1970, but, again, the 
notation contains no details.

The service treatment records do not contain any explicit 
mention of swollen hands or treatment for swollen hands.  The 
veteran's separation examination is negative for any medical 
problems listed during service, including problems with the 
veteran's hands.

Post-service medical records contain VA treatment records 
from 1998 and 1999 that show the veteran receiving treatment 
for recurrent hand swelling.  These records document that 
once the swelling subsided, the veteran developed large areas 
of desquamation of skin over the finger tips and some on the 
palm.  During a February 1999 consult, the veteran reported 
that his first episode of hand swelling occurred shortly 
after returning from overseas service in Vietnam.  There is 
no definitive diagnosis listed in these records, but the 
veteran was referred to dermatology and his hand condition 
was treated with creams and ointment.

In December 1998 the veteran underwent a VA examination, 
which noted that the veteran reported being sprayed directly 
with an herbicide while working on an aircraft in Vietnam.  
The veteran asserted that after leaving Vietnam in March of 
1970 he developed swelling of his hands in June 1970, which 
was followed by a peeling of the skin of his palms and 
fingers.  This continued to happen about two to three times a 
year.  Starting in 1975, he treated the condition by taking 
Prednisone, which helped alleviate and shorten some of the 
symptoms of the condition.  The veteran reported his hand 
condition interferes with his work as an automotive mechanic.  
The examiner noted marked erythema of palms of both hands and 
erythema of the fingers of both hands, with peeling on the 
palm of the right hand.  The examiner listed a diagnosis of 
skin rash of both hands secondary to herbicide exposure in 
Vietnam. He noted that the veteran's symptoms are relieved by 
Prednisone.

Treatment records from July and August 2005 reveal the 
veteran was seen for his hand symptoms again and a note 
indicates that his symptoms suggest peripheral neuropathy vs. 
radiculopathy.  Another note reports painful swelling of 
bilateral hands with a history of thirty-five years.  The 
record notes symptoms occur sporadically, but the hands 
usually swell, turn bright red and the veteran has decreased 
range of motion.  Then the skin on the hands peels off.  The 
veteran reported he helped control it with Prednisone.  

An October 2005 statement by the veteran's wife asserts that 
the veteran's hands started bothering him soon after 
returning to the United States from Vietnam.  His hands would 
swell up and get red and painful and then the layers of skin 
would peel off.  The veteran's wife was always cleaning up 
dead skin around the house.  This affected the veteran's 
ability to do his work over the years, as his hands would 
flare up and it would be difficult for the veteran to perform 
his job as a mechanic.

A November 2005 VA treatment record shows electromyogram 
(EMG) testing.  The impression from the testing was that the 
EMG/nerve conductions of both upper extremities showed 
evidence of bilateral carpal tunnel entrapments, both mild in 
degree electrically, the left slightly worse than the right 
as well as a moderate peripheral neuropathy electrically.

In August 2006, the Chief of the Neurology Service at Boston 
VAMC stated that the veteran underwent EMG testing in 
November 2005.  After a review of the results, the VA 
examiner indicated that the study showed bilateral carpal 
tunnel entrapments as well as a peripheral neuropathy.  He 
opined that given the veteran's exposure to Agent Orange 
during his military service, it was likely that these 
findings were caused by Agent Orange exposure.  

During the veteran's May 2008 videoconference hearing, he 
testified that while he was working on a plane in service, he 
was sprayed with Agent Orange, and in cleaning it off the 
planes he got it directly on his hands.  The veteran 
indicated his hands starting bothering him when he got back 
to Fort Rucker, Alabama, around two months after leaving 
Vietnam.  His hands would swell up and then later would peel.  
He just handled it all these years, treating it with 
Prednisone when it flared up to shorten the amount of time of 
the attacks.  Ever since leaving service, his hands would 
bother him about three to six times a year.  

There is no contrary medical opinion of record against the 
veteran's claim.  Not only is there no medical opinion 
against the veteran's claim, but there is medical evidence - 
the August 2006 VA physician opinion - in support of the 
veteran's claim.  Although the veteran's separation 
examination is silent as to a skin condition and his other 
service treatment records are inconclusive, it is of no 
moment.  "[T]he fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  Taking into account the continuity of symptomatology 
reported by the veteran and his wife, VA treatment records, 
and the unrefuted August 2006 report of the VA physician who 
opined that the veteran's EMG findings were related to Agent 
Orange exposure during the veteran's military service, it is 
clear that the evidence regarding the veteran's skin 
condition, including neuropathy and peeling of skin on the 
hands, due to exposure to Agent Orange is at least in 
equipoise.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for a skin condition, including 
neuropathy and peeling of skin on the hands, due to exposure 
to Agent Orange is granted.


In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin condition, including 
neuropathy and peeling of skin on the hands, due to exposure 
to Agent Orange is reopened.

Service connection for a skin condition, including neuropathy 
and peeling of skin on the hands, due to exposure to Agent 
Orange is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


